Dowling, J. (dissenting):
I dissent upon the ground that there was a valid outstanding agreement of separation between the parties, under which the plaintiff had received and still retains property belonging to the defendant; that said agreement was never canceled or repudiated by the defendant, but he simply failed to make payments thereunder for a period of time, and that plaintiff is in no position to claim that the agreement can be repudiated by *760her until she has tendered back the property received by her thereunder. With such a valid outstanding separation agreement between the parties, there can be no action brought for a separation. (Randolph v. Field, 165 App. Div. 282.)
Order affirmed, with ten dollars costs and disbursements.